Citation Nr: 0120258	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  95-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim seeking 
entitlement to a permanent and total disability rating for 
pension purposes.  The veteran perfected an appeal of this 
determination.  In December 1997, and in September 1999, the 
Board remanded this matter to the RO for due process 
consideration and additional evidentiary development.  The 
appeal is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of lumbosacral 
spine is productive of no more than moderate impairment.

2.  The veteran's degenerative disc disease of the cervical 
spine is not shown to be productive of functional impairment.

3.  The veteran's right testicle injury with epididymitis is 
manifested by bilateral testicular and scrotal pain.

4.  No disability has been shown resulting for the veteran's 
claim of a mental disorder.

5.  The veteran's polysubstance abuse and dependency are the 
result of his own willful misconduct.  

6.  The veteran was born in January 1953, has two years of 
college training and has had employment experience as a 
laborer.  

7.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.

8.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, educational background, and occupational experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and by 
virtue of the rating decisions, Statement of the Case, 
Supplemental Statements of Case, and Board remands issued 
during the pendency of this appeal, the veteran and his 
representative were given notice of the information and 
medical evidence necessary to substantiate his claim.  The RO 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  It appears that the 
evidence identified by the veteran has been obtained and 
associated with the claims file, in that the RO has obtained 
VA and private medical records pertinent to the veteran's 
claim.

The Board, in December 1997 and September 1999, remanded this 
matter to the RO for additional development to include 
obtaining the veteran's Social Security Administration (SSA) 
disability benefits records and scheduling the veteran for VA 
examinations to determine the current level of severity of 
his disabilities.  In a document received in October 2000, 
the SSA indicated that the veteran was denied disability 
benefits.  With respect to the scheduled examinations, the 
record shows that the veteran failed to report for VA 
examinations that were scheduled in November 1998 and October 
1999 without good cause.  The veteran was notified of the 
aforementioned examinations.  Specifically, in December 1997, 
the Board indicated that the veteran had not been provided 
examinations to assess the current nature and severity of his 
claimed physical disabilities.  The Board also indicated that 
a VA psychiatric examination, which was conducted in April 
1995, was not adequate for rating purposes in that examiner 
did not have access to the veteran's complete file.  As such, 
the RO was directed to afford the veteran VA examinations.  
In September 1999, the Board noted that the veteran failed to 
report for a number of examinations scheduled pursuant to the 
December 1997 remand; however, the Board held that the 
veteran had not been properly notified of those examinations 
and directed that the veteran be given another chance to 
comply with the prior remand request.  

In October 1998, the RO sent the veteran a notice informing 
him that he was scheduled to report to an independent medical 
that was to be conducted in November 1998.  The veteran was 
also informed that his failure to report to the examination 
could result in his claim being considered without the 
benefit of the evidence that might be material to the outcome 
of his claim.  This notice was sent the veteran's address of 
record.  The record shows that the veteran failed to appear 
for that examination.  Again, in October 1999, the RO sent 
the veteran a notice informing him of an examination for 
compensation and pension purposes that was to be conducted in 
November 1999.  The notice was mailed to the veteran's 
address of record.  However, the veteran failed to appear to 
that examination without cause.  The Board notes that none of 
the notices informing the veteran of the aforementioned 
scheduled examinations were returned indicating the veteran's 
address was not good.  In December 2000, the RO sent the 
veteran's representative a memorandum regarding the veteran's 
failure to appear for the scheduled examination and inquired 
of the veteran's whereabouts.  Subsequent to the memorandum, 
the representative sent the veteran a letter informing him 
that the VA must conduct a medical examination in order to 
equitably adjudicate his pension claim.  The representative 
noted on the December 2000 VA memorandum that the veteran 
could not be located.

As discussed above, the Board is satisfied that all 
reasonable efforts have been attempted to contact the 
veteran.  The Board further notes that the veteran was 
provided an opportunity to submit additional evidence to 
support his claim.  Thus, under the circumstances of this 
case, the RO has satisfied the Remand requirements.  Also, 
the VA has satisfied its duties to notify and assist the 
veteran in this case.  Therefore, further development and 
further expending of the VA's resources is not warranted.  
Accordingly, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A (West Supp. 2001).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 3.655 
(2000).  As such, the Board will adjudicate this matter based 
on the evidence now of record.


Factual Background

In March 1994, the veteran filed a formal claim for a 
permanent and total disability rating for pension purposes.  
In that application, the veteran noted that he was born in 
January 1953.  The veteran also indicated he had had that two 
years of college, and that he was last employed in June 1987.  
His previous employment positions were a fork lift operator 
and a security guard.

In October 1982, the veteran was hospitalized at a private 
facility for contusion of both legs.  The veteran had been 
involved in multi-motor vehicle accident, whereby he had 
sustained injuries to his legs, thigh, low back, and neck.  
It was noted that there was no prior history of an injury to 
the lower extremity, low back, or neck.  The diagnosis was of 
low back and neck sprain.  

VA outpatient treatment records, dated from 1990 to 1993, 
reflect that the veteran was seen and treated for a number of 
ailments.  These records show that the veteran was treated 
for substance abuse:  cocaine and morphine.  The veteran was 
also seen for depression.  In January 1991, it was noted that 
the veteran worked odd jobs.  A social worker's report dated 
in June 1991 reflects that the veteran was employed on a 
part-time basis.  In September 1992, the veteran complained 
of back pain.  No clinical evaluation was performed regarding 
the back.  Entries dated from November 1992 to January 1993 
provide that the veteran was employed.

When examined by VA in February 1993, the veteran reported 
that he sustained an injury to his testes and knees in a 
basketball game during service.  He complained of chronic 
pain in both testes and low back pain since that incident.  
The veteran also reported that he developed a heroin 
addiction to help control his pain while in Germany, that he 
discontinued heroin use upon his return to the United States, 
and that he was enrolled in a methadone maintenance treatment 
program.  The veteran reported a history of unemployment and 
unemployability secondary to testicular and back pain.  

The veteran reported experiencing bilateral testicular pain 
during sexual intercourse and occasional testicular swelling.  
A physical examination revealed, in pertinent part, that the 
veteran was well developed and nourished.  The veteran's 
carriage was erect; his posture was good, and his gait was 
normal.  His genitourinary system was normal.  There was no 
atrophy with respect to either testicle.  Both testis 
measured as 6 x 4 x 3.5 centimeters.  The consistency of the 
testis was normal; and no masses were noted.  The examiner 
observed that both testis appeared to be normal.  The 
diagnosis was of bilateral testicular and scrotal pain, 
etiology undetermined.

As to the back, the veteran complained of low back pain, 
which he maintained was exacerbated by prolonged sitting and 
movement.  On examination of the lumbar spine, the 
musculature of the back was entirely normal with no spasm or 
fixed deformity noted.  The range of lumbar spine motion was 
forward flexion 80 degrees, backward extension to 20 degrees, 
left lateral flexion to 20 degrees, right lateral flexion to 
24 degrees, left rotation to 40 degrees, and right rotation 
to 40 degrees.  The examiner objectively confirmed evidence 
of pain on motion, noting that the veteran evidenced pain by 
grimaces and facial movements when moving and changing 
positions.  No lower extremity radicular complaints or 
symptomatic movements were noted.  The bilateral sacroiliacs 
were normal.  The straight leg raising test was negative 
bilaterally to 90 degrees.  The veteran was able to heel and 
toe walk without difficulty.  The extensor hallucis longus 
was normal bilaterally.  The examiner observed mild weakness 
of the right lower extremity as compared to the left on 
flexion and extension maneuvers.  The examiner entered a 
diagnosis of chronic low back pain with mild range of motion 
deficits.  The x-ray studies of the lumbosacral spine, which 
were associated with the February 1993 examination report, 
revealed very mild degenerative disc disease at the L4-L5 
level; no evidence of spondylolisthesis or spondylolysis; no 
evidence of focal or bony lesions; and a normal appearing 
alignment.  The impression was of very mild degenerative disc 
disease at the L4-5 level.

Upon examination of the cervical spine in February 1993, the 
veteran demonstrated a normal range of motion of the neck.  
The x-ray studies of the cervical spine, which were 
associated with the examination report, revealed minimal 
osteophytic changes of the C4-C5 and C5-C6 levels, with no 
significant disc space narrowing.  The neural foramina 
appeared patent, and there was no evidence of focal bony 
lesions, malalignment, or acute trauma.  The impression was 
of minimal degenerative disc disease of the C4-C5 and D5- C6 
levels.

Upon neurological evaluation in February 1993, the VA 
examiner found that the veteran's deep tendon reflexes were 
two plus, bilaterally and symmetrical at the biceps, 
patellar, and Achilles tendon areas.

In March 1993, a state agency determined that the veteran was 
depressed, and that he had an organic mental syndrome.  It 
was further noted that he was admitted to a medical facility 
following a suicidal attempt by drug overdoes; that he had 
been evicted with no means to care for himself; and that he 
required supervision of care in a closed hospital setting.  
The veteran was advised to continue inpatient treatment.  
Shortly thereafter, in March 1993, the veteran was 
hospitalized at a VA facility for suicidal ideations.  A 
history of Methadone treatment was noted.  The veteran 
reported that low back pain prevented him from working.  It 
was noted that the veteran was unable to engage in most 
activities because of the Methadone.  The veteran 
demonstrated symptoms of psychotic ideation and auditory 
hallucinations.  The Axis I diagnosis was of chronic habitual 
poly substance dependency; Axis II diagnosis was of 
borderline personality disorder with asocial features; and 
Axis III diagnosis was of Methadone maintenance.  

Additional VA outpatient treatment records contain an annual 
evaluation, dated in April 1994, that reflects that the 
veteran's problems included drug dependency, medical issues, 
a poor motivation to change, denial, manipulation, and poor 
self-esteem.  Reportedly, the veteran had a 12th grade 
education, worked odd jobs, and was receiving general relief.  
The November 1994 x-rays of the lumbosacral spine revealed no 
evidence of fracture or dislocation.  There was disc space 
narrowing with endplate sclerosis, anterior osteophytes at 
L4-5; mild disc space narrowing with small osteophytes were 
present at L3-4; and degenerative changes of the facet joints 
were present at L4-5.  The impressions were of mild 
degenerative disease at L3-4, and moderate to severe 
degenerative disease at L4-5.  A December 1994 medical 
certificate indicated that the veteran had complaints which 
included memory and back problems.  His back discomforts were 
noted during the morning hours, and the diagnostic impression 
was of arthritis.

At a VA psychiatric examination dated in April 1995, the 
veteran complained of memory problems, depression, sleeping 
problems, and multiple medical complaints including back 
pain.  The veteran reported that he had not worked since 1987 
because of back and leg problems.  The examiner noted that 
none of the veteran's medical records, other than a VA 
hospital discharge summary, were of record.  
At the conclusion of the mental status examination, the Axis 
I diagnoses were of opiate dependency (methadone maintenance 
program), history of polysubstance abuse, a substance-induced 
mood disorder with depressive features, and rule out amnestic 
disorder secondary to closed head injury.  According to the 
examiner, the veteran had a long history of substance abuse, 
for which he has been on a Methadone maintenance program 
intermittently for the past 19 years.

In denying entitlement to a permanent and total rating for 
pension purposes, in rating decisions entered in August 1994 
and 1995, respectively, the RO determined that the veteran's 
chronic habitual poly substance dependence was of misconduct 
origin.  The RO continued the 20 percent rating, under 
Diagnostic Code 5293, for degenerative disc disease of the 
lumbar spine at L3-4 and L4-5; assigned a 10 percent rating, 
under Diagnostic Code 5290, for degenerative disc disease of 
cervical spine at C4-5 and C5-6; and continued a zero percent 
rating, under Diagnostic Code 7599-7525, for a right testicle 
injury with epididymitis.  The combined rating for the 
veteran's nonservice-connected disabilities was calculated to 
be 30 percent.

Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet.App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15 (2000).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. §§ 3.340(a) and 4.15.  This 
requires rating, and then combining, each disability under 
the appropriate diagnostic code to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  A veteran who suffers the permanent loss 
of the use of both hands or feet, or of one hand and one 
foot, or the sight in both eyes, or becomes permanently 
helpless or permanently bedridden, will be considered 
permanently and totally disabled for pension purposes.  38 
C.F.R. § 4.15.  Further, permanent and total disability 
evaluations for pension purposes will be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2000).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by providing he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502, 1521(a); 38 C.F.R. § 4.17.  Full consideration must 
be given to unusual physical or mental effects in individual 
cases.  38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more;  if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to at 
least 70 percent.  A veteran who is considered permanently 
and totally disabled under these criteria is then awarded a 
100 percent schedular evaluation for pension purposes.  38 
C.F.R. §§ 4.16(a), 4.17 (2000).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b) (2000).

I.

As noted above, entitlement to a permanent and total 
disability rating for pension purposes may be objectively 
determined if the veteran is unemployable as a result of 
permanent disabilities or if he experiences disabilities 
which would preclude the average person from following 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent.  38 U.S.C.A. § 5102; 
38 C.F.R. § 4.15.  An analysis of the propriety of the rating 
assigned for each of the veteran's nonservice-connected 
disabilities is therefore warranted.

A.  Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2000); see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Traumatic arthritis, substantiated by x-ray findings, will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71, 
Diagnostic Code 5010.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis, established by x-ray findings, will 
be evaluated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted where there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joints groups, and a 20 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joints groups, 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a.  Note (1): the 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be combined with 
rating based on limitation of motion.

In this case, the Board observes that the clinical evidence 
of record indicates that the veteran has degenerative changes 
in the lumbar and cervical segments of the spine that are 
established by the x-ray studies, dated in February 1993 and 
November 1994.  In this regard, these studies disclose x-ray 
findings of minimal osteophytic changes at C4-C5 and C 5-C6, 
with no significant disc space narrowing; and disc space 
narrowing with anterior osteophytes at L4-5, mild disc space 
narrowing with small osteophytes at L3-4, and degenerative 
changes of the facet joint at L4-5.

Degenerative Disc Disease of the Lumbosacral Spine

The veteran's degenerative disc disease at L3-4 and L4-5 is 
evaluated at 20 percent disabling, under Diagnostic Code 
5293.  Under this code, a 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a.

The veteran's lumbar spine disability may also be evaluated 
under other potentially applicable diagnostic codes.  
Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted when there is muscle spasm on extreme for bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe disability 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing  or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a.

Following a review of the evidentiary record, the Board 
observes that the clinical findings contained in the medical 
records and reports, dated between 1982 and 1994, 
collectively show that the veteran's degenerative disc 
disease at L3-4 and L4-5 is manifested by mild limitation of 
lumbar spine motion, with evidence of pain and discomfort on 
movement, and x-ray findings of disc space narrowing with 
osteophytes at L4-5 and L3-4, as well as degenerative changes 
of the facet joint at L4-5.  Further, although the veteran at 
his February 1993 VA examination showed mild weakness of the 
right lower extremity, this same examination report, which 
included a neurological evaluation, indicated no lower 
extremity radicular complaints.  In addition, according to 
the February 1993 report, the veteran had intact deep tendon 
reflexes and negative straight leg raising.  Moreover, the 
veteran demonstrated forward flexion to 80 degrees, right 
lateral flexion to 24 degrees, left lateral flexion as well 
as backward extension to 20 degrees, and right and left 
rotations to 40 degrees.  Although pain was objectively 
appreciated with the veteran's lumbar spine movements, his 
musculature of the back was normal without any deformity or 
postural abnormality.  Indeed, the February 1993 report also 
reveals that the veteran demonstrated normal heel and toe 
walking, and is entirely negative for any indication that the 
veteran's lumbar spine disability is productive of muscle 
spasm or listing of the spine.  Thus, in light of the 
pertinent clinical evidence of record, including the measured 
findings of limitation of lumbar spine motion, as well as the 
veteran's symptoms of pain, the Board determines that the 
manifestations associated with the veteran's lumbar spine 
disorder are consistent with a finding of no more than 
moderate disability.  See 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, and 5295; see generally 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. at 208 (discussing the Board's obligation 
to explain how pain was factored into its evaluation of the 
veteran's disability).  Therefore, the RO's assessment of the 
degenerative disc disease of the lumbar spine, rated at 20 
percent disabling, is appropriate.  



Degenerative Disc Disease of the Cervical Spine

The veteran's degenerative disc disease at C4-C5 and C5-C6 is 
evaluated at 10 percent disabling under Diagnostic Code 5290.  
Under this code, a 10 percent evaluation is warranted for 
slight limitation of motion of the cervical segment of the 
spine; and a 20 percent evaluation is required for moderate 
limitation of motion.  As previously noted, the degenerative 
changes of the veteran's cervical spine are established by x-
ray findings, as evidence by the February 1993 x-ray report.  
However, a review of the evidentiary record reflects that 
when the veteran was examined by the VA in February 1993, the 
resulting clinical findings were unremarkable, and the 
veteran's range of cervical spine motion was normal.  Thus, 
based on the pertinent clinical evidence of record, the Board 
determines that there is no reasonable basis for assessing 
the veteran's degenerative disc disease of the cervical spine 
as more than 10 percent disabling.  See generally 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 
(1995); 63 Fed Reg. 56704, VAOPGCPREC 9-98, slip op. at 6 
(1998).

B.  Right Testicle Injury

The veteran's right testicle injury with epididymitis is 
rated by analogy under Diagnostic Code 7599-7525, for chronic 
epididymo-orchitis.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  
Under this code, chronic epididymo-orchitis is rated as an 
urinary tract infection; or if there is tubercular infection, 
the rating will be in accordance with 38 C.F.R. § 4.88b or 
4.89, whichever is appropriate.  Since the veteran's right 
testicle injury with epididymitis does not involve findings 
of a tubercular infection, the diagnostic criteria at 
§§ 4.88b and 4.89 are not for application in this case.

However, under 38 C.F.R. § 4.115a, a 10 percent evaluation is 
warranted for an urinary tract infection with long-term drug 
therapy, 1-2 hospitalizations per year and/ or requiring 
intermittent intensive management.  A 30 percent evaluation 
is required for recurrent symptomatic infection requiring 
drainage/ frequent hospitalization (greater than two times a 
year), and/ or requiring continuous intensive management.  
When the condition is manifested by poor renal function, the 
rating will be based on renal dysfunction.  Since the 
evidence of record does not reflect any renal dysfunction, 
such diagnostic criteria are not for application in this 
case.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The pertinent medical evidence of record shows that veteran's 
testicular disorder is essentially unremarkable.  When 
examined in February 1993, the veteran's genitourinary system 
was normal.  There was no atrophy of either testis; the 
consistency was normal; and no masses were noted.  Since a 
compensable rating is not warranted under Diagnostic Code 
7525, the Board determines that a 10 rating is warranted 
under Diagnostic Code 7804.  Diagnostic Code 7804 is 
applicable to the veteran's case because there is both 
objective and subjective evidence of bilateral testicular and 
scrotal pain as well as a diagnosis of the same.  38 C.F.R. 
§ 4.118.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 525, 529 (1992).  In this case, the 
Board has considered, and obviously determined affirmatively, 
whether another rating code is "more appropriate" than the 
one used most recently by the RO.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  As explained above, the 
determination to assign the veteran a 10 percent rating for 
his nonservice-connected right testicle injury with 
epididymitis under another diagnostic code was made based 
upon the veteran's medical history, the current diagnosis and 
his demonstrated symptomatology.


C.  Conclusion

In making these determination, the Board has afforded the 
veteran every possible reasonable benefit of the doubt, as it 
is required to do.  38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3.  Assuming, without deciding, that 
each of the veteran's nonservice-connected disabilities is 
permanent in accordance with 38 C.F.R. § 4.17, the veteran's 
disabilities are objectively determined not to be 
representative of a total, 100 percent schedular rating, 
given that they combine only to 40 percent, in accordance 
with 38 C.F.R. § 4.25.  Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability rating is not warranted.

II.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total rating under 38 C.F.R. 
§§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as at least 40 percent disabling in order to meet the 
threshold requirement of § 4.16.  In this case, the veteran's 
degenerative disc disease of the lumbar spine is rated at 20 
percent; there is no other higher-rated disability.  In 
addition, the total combined rating for all of the veteran's 
nonservice-connected disabilities is 40 percent.  See 
38 C.F.R. §§ 4.16(a), 4.25.

III.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education and occupational background, the Board notes that 
the veteran was born in January 1953.  He has two years of 
college training, and he has been employed as a laborer.  
While the veteran claims that he has been unemployed since 
1987, that fact, alone does not establish that the veteran 
is, in fact, unemployable.  

Following a careful review of the record, the Board finds 
that the overall evidence of record does not establish that 
any of the veteran's disabilities or combination of 
disabilities precludes substantially gainful employment.  The 
veteran has asserted that he was unable to obtain or maintain 
employment because of his spinal and testicular disorders.  
While the Board is not bound by the statutes and regulations 
which govern the disposition of disability claims pending 
before the Social Security Administration, it is noteworthy 
that the veteran was not determined to be disabled by the 
Social Security Administration, based on the same nonservice-
connected disorders.  Thus, there is no supporting evidence 
that the veteran's disorders render him unable to work.

It is clear that the veteran suffers from spinal (lumbar and 
cervical) and testicular disorders, and such disorders have 
been considered in the context of the instant decision.  As 
to the veteran's complaint of a mental disorder, the Board 
notes that the results of the two VA psychiatric examinations 
of record essentially reveal that the veteran has a chronic 
habitual substance dependency.  Moreover, the VA hospital 
report, dated in March 1993, indicates an Axis II diagnosis 
of a borderline personality disorder with asocial features, 
which would be a ratable condition for pension purposes.  See 
38 C.F.R. § 3.342(b).  Notably, however, a subsequent VA 
psychiatric examination report, dated in April 1995, 
indicates diagnoses of polysubstance abuse and dependency as 
well as a substance-induced mood disorder with depressive 
features.  Indeed, no diagnosis of a personality disorder was 
found on that formal examination.  As such, in absence of 
evidence demonstrating that the current existence of a 
personality disorder, there is no basis on which to consider 
such a condition for pension purposes.  Regarding, the 
veteran's polysubstance abuse and dependency, the Board notes 
that his substance abuse and dependency are the result of his 
own willful misconduct, and therefore are not ratable for 
pension purposes.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.301(c)(2)-(3) (2000).

The evidence does not otherwise demonstrate that the veteran 
is unemployable due to any single disability or combination 
of disabilities.  Moreover, the record does not present any 
other unusual factors that might serve as a predicate for a 
finding of unemployability.  For example, he has not been 
shown to require frequent hospitalization or an inordinate 
(if any) quantity of medication for any of his disabilities.  
The record shows that the veteran has been hospitalized and 
been undergoing continuous treatment for substance abuse, a 
condition which is not a consideration for pension.  Thus, 
the Board is not persuaded, on the present record, that the 
veteran's disabilities are so incapacitating as to preclude 
the performance of substantially gainful employment, given 
his age, education, and occupational background.

For all the foregoing reasons, the Board finds that the 
criteria for a permanent and total disability rating for 
pension purposes are not met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals


 

